Carpinello, J. (dissenting).
We respectfully dissent. We cannot subscribe to the majority’s finding that it is impossible to give meaning to the Board of Parole’s decision denying petitioner parole. Nor do we find that the Board improperly applied the statutory standards such that a de novo parole hearing is warranted. Accordingly, we would reverse Supreme Court’s judgment.
We begin by noting that there is no requirement that the Board discuss all of the statutory factors in its written determination, as long the “appropriate factors [are] discussed and considered” at the parole hearing (Matter of Hawkins v Travis, 259 AD2d 813, 813 [1999], appeal dismissed 93 NY2d 1033 [1999]; see Matter of King v New York State Div. of Parole, 83 NY2d 788, 791 [1994]; Matter of Charlemagne v State of N.Y. Div. of Parole, 281 AD2d 669, 670 [2001]). Nor, as noted by the majority, is the Board required to give each statutory factor equal weight (see Matter of Wan Zhang v Travis, 10 AD3d 828, 829 [2004]; Matter of De La Cruz v Travis, 10 AD3d 789, 790 [2004]). Furthermore, in reviewing challenges to a Board determination, courts are not limited solely to its decision, but can consider as well the transcript of the entire hearing to determine whether the proper statutory factors were considered (see Matter of Mendez v New York State Bd. of Parole, 20 AD3d 742, 743 [2005]; Matter of Flood v Travis, 17 AD3d 757 [2005]).
Here, the record reveals that, in denying parole, the Board made a proper inquiry into petitioner’s institutional record and release plans, as well as the heinous nature of the crime. Indeed, the Board must consider the seriousness of the underlying crime in making its determination (see Matter of Farid v Travis, 17 AD3d 754 [2005], appeal dismissed 5 NY3d 782 [2005]). Such consideration was particularly apt here in that petitioner poured gasoline into a subway token booth which ignited resulting in the death of two clerks.
Finally, we are satisfied that the language employed by the Board reasonably comports with the standards governing parole release as set forth under Executive Law § 259-i (2) (c) (A).* Notably, the Board is not required to literally conform its decision to the language outlined in the statute (see Matter of James *543v Chairman of N.Y. State Div. of Parole, 19 AD3d 857, 858 [2005] [upholding a Board determination that used language “semantically different” from Executive Law § 259-i (2) (c) (A)]). To the extent that the majority finds that the Board’s “nonstatutory, conclusory language” differs from the statutory standard, prior case law reveals otherwise. Most notably, when the Board determined that an inmate’s release was “contrary to the best interest of the community,” that determination was upheld as compliant with Executive Law § 259-i (see People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128, 130 [1983]; see also Matter of Moore v Travis, 8 AD3d 717, 717 [2004] [“release would pose a threat to the safety and welfare of the community”]; Matter of Ganci v Hammock, 99 AD2d 546, 547 [1984] [release would be “contrary to the best interests of society”]).
Accordingly, since we find that the Board’s determination to deny parole release was neither arbitrary or capricious nor irrational (see Matter of Silmon v Travis, 95 NY2d 470, 476 [2000]), we would reverse the judgment of Supreme Court and dismiss the petition.
Crew III, J., concurs. Ordered that the judgment is affirmed, without costs.

 In denying petitioner parole, the Board specifically concluded that “discretionary release is contrary to the best interest of the community” and “is not appropriate, as this deprived [sic] indifference to life is not consistent with community standards and interests, and release would not serve society.”